UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Item 1: Schedule of Investments Vanguard Asset Allocation Fund Schedule of Investments As of December 31, 2010 Market Value Shares ($000) Common Stocks (67.3%) 1 Consumer Discretionary (7.1%) McDonald's Corp. 547,704 42,042 Walt Disney Co. 981,909 36,831 * Amazon.com Inc. 183,223 32,980 * Ford Motor Co. 1,938,881 32,554 Comcast Corp. Class A 1,453,415 31,932 Home Depot Inc. 850,581 29,821 Target Corp. 367,408 22,092 Time Warner Inc. 575,896 18,527 Lowe's Cos. Inc. 716,639 17,973 * DIRECTV Class A 433,568 17,312 News Corp. Class A 1,175,682 17,118 NIKE Inc. Class B 199,536 17,044 Johnson Controls Inc. 345,338 13,192 Viacom Inc. Class B 315,247 12,487 Starbucks Corp. 385,688 12,392 Time Warner Cable Inc. 185,374 12,240 Yum! Brands Inc. 242,028 11,871 Carnival Corp. 222,880 10,277 * priceline.com Inc. 25,036 10,003 TJX Cos. Inc. 209,069 9,281 * Kohl's Corp. 160,949 8,746 Coach Inc. 155,386 8,594 Staples Inc. 376,135 8,565 Omnicom Group Inc. 154,620 7,082 CBS Corp. Class B 357,249 6,806 * Bed Bath & Beyond Inc. 129,829 6,381 * Discovery Communications Inc. Class A 147,898 6,167 Marriott International Inc. Class A 146,733 6,095 Best Buy Co. Inc. 171,906 5,895 Starwood Hotels & Resorts Worldwide Inc. 96,583 5,870 McGraw-Hill Cos. Inc. 158,103 5,757 Stanley Black & Decker Inc. 85,432 5,713 Macy's Inc. 215,144 5,443 Gap Inc. 229,616 5,084 Mattel Inc. 191,089 4,859 Fortune Brands Inc. 77,758 4,685 * O'Reilly Automotive Inc. 74,108 4,478 Limited Brands Inc. 136,744 4,202 Harley-Davidson Inc. 120,681 4,184 Genuine Parts Co. 81,321 4,175 JC Penney Co. Inc. 126,636 4,092 Wynn Resorts Ltd. 38,539 4,002 Tiffany & Co. 63,879 3,978 Ross Stores Inc. 62,164 3,932 VF Corp. 44,118 3,802 * AutoZone Inc. 13,893 3,787 Cablevision Systems Corp. Class A 110,653 3,745 Polo Ralph Lauren Corp. Class A 33,456 3,711 Nordstrom Inc. 87,326 3,701 * CarMax Inc. 113,549 3,620 Whirlpool Corp. 40,042 3,557 * NetFlix Inc. 19,994 3,513 Hasbro Inc. 71,544 3,375 Darden Restaurants Inc. 70,986 3,297 Family Dollar Stores Inc. 64,148 3,189 Wyndham Worldwide Corp. 94,635 2,835 International Game Technology 157,895 2,793 * Interpublic Group of Cos. Inc. 259,626 2,757 Expedia Inc. 106,892 2,682 * Apollo Group Inc. Class A 67,310 2,658 Abercrombie & Fitch Co. 45,992 2,651 Newell Rubbermaid Inc. 143,828 2,615 Scripps Networks Interactive Inc. Class A 46,862 2,425 * Urban Outfitters Inc. 65,293 2,338 H&R Block Inc. 162,062 1,930 * GameStop Corp. Class A 83,533 1,911 Gannett Co. Inc. 121,812 1,838 Leggett & Platt Inc. 80,341 1,829 DR Horton Inc. 142,602 1,701 *,^ Sears Holdings Corp. 22,583 1,665 DeVry Inc. 33,707 1,617 * Harman International Industries Inc. 33,288 1,541 Lennar Corp. Class A 78,497 1,472 * Goodyear Tire & Rubber Co. 119,449 1,415 Washington Post Co. Class B 3,069 1,349 * Big Lots Inc. 43,688 1,331 * Pulte Group Inc. 165,376 1,244 RadioShack Corp. 56,265 1,040 * AutoNation Inc. 33,676 950 Meredith Corp. 16,886 585 Consumer Staples (7.2%) Procter & Gamble Co. 1,452,082 93,412 Coca-Cola Co. 1,202,147 79,065 Philip Morris International Inc. 941,097 55,082 Wal-Mart Stores Inc. 1,017,004 54,847 PepsiCo Inc. 821,409 53,663 Kraft Foods Inc. 906,060 28,550 Altria Group Inc. 1,080,002 26,590 CVS Caremark Corp. 705,689 24,537 Colgate-Palmolive Co. 250,373 20,123 Walgreen Co. 482,552 18,800 Costco Wholesale Corp. 224,319 16,198 Kimberly-Clark Corp. 213,164 13,438 General Mills Inc. 334,965 11,921 Archer-Daniels-Midland Co. 330,098 9,929 Sysco Corp. 302,268 8,887 HJ Heinz Co. 166,355 8,228 Kroger Co. 330,497 7,390 Kellogg Co. 134,820 6,887 Mead Johnson Nutrition Co. 104,793 6,523 Avon Products Inc. 224,451 6,523 Lorillard Inc. 79,179 6,497 Sara Lee Corp. 338,393 5,925 Reynolds American Inc. 176,292 5,751 ConAgra Foods Inc. 231,567 5,229 Estee Lauder Cos. Inc. Class A 60,760 4,903 Clorox Co. 73,994 4,682 Safeway Inc. 199,997 4,498 Dr Pepper Snapple Group Inc. 122,419 4,304 Coca-Cola Enterprises Inc. 167,980 4,205 JM Smucker Co. 63,481 4,168 Molson Coors Brewing Co. Class B 79,863 4,008 * Whole Foods Market Inc. 77,084 3,900 Hershey Co. 80,941 3,816 Brown-Forman Corp. Class B 54,450 3,791 Campbell Soup Co. 95,878 3,332 McCormick & Co. Inc. 67,773 3,153 Tyson Foods Inc. Class A 156,183 2,689 * Constellation Brands Inc. Class A 93,706 2,076 Hormel Foods Corp. 36,992 1,896 SUPERVALU Inc. 105,465 1,016 * Dean Foods Co. 95,968 848 Energy (8.1%) Exxon Mobil Corp. 2,614,706 191,187 Chevron Corp. 1,041,727 95,058 Schlumberger Ltd. 707,565 59,082 ConocoPhillips 762,016 51,893 Occidental Petroleum Corp. 420,391 41,240 Apache Corp. 198,253 23,638 Anadarko Petroleum Corp. 256,039 19,500 Halliburton Co. 469,410 19,166 Devon Energy Corp. 224,066 17,591 National Oilwell Varco Inc. 216,123 14,534 Marathon Oil Corp. 366,930 13,587 Baker Hughes Inc. 221,264 12,650 EOG Resources Inc. 130,499 11,929 Hess Corp. 154,868 11,854 Peabody Energy Corp. 140,205 8,970 Chesapeake Energy Corp. 336,130 8,709 Spectra Energy Corp. 332,915 8,319 Noble Energy Inc. 89,723 7,723 Williams Cos. Inc. 304,114 7,518 Murphy Oil Corp. 98,689 7,357 * Southwestern Energy Co. 181,155 6,781 Valero Energy Corp. 291,771 6,746 * Cameron International Corp. 124,684 6,325 * FMC Technologies Inc. 63,250 5,624 Consol Energy Inc. 114,783 5,594 Pioneer Natural Resources Co. 58,850 5,109 El Paso Corp. 361,088 4,969 * Newfield Exploration Co. 61,715 4,450 * Denbury Resources Inc. 206,514 3,942 Range Resources Corp. 81,609 3,671 EQT Corp. 76,653 3,437 * Nabors Industries Ltd. 145,681 3,418 QEP Resources Inc. 91,467 3,321 Massey Energy Co. 50,614 2,715 Helmerich & Payne Inc. 55,109 2,672 Sunoco Inc. 63,210 2,548 Diamond Offshore Drilling Inc. 35,962 2,405 * Rowan Cos. Inc. 60,611 2,116 Cabot Oil & Gas Corp. 53,228 2,015 * Tesoro Corp. 72,097 1,337 Financials (10.8%) JPMorgan Chase & Co. 2,027,933 86,025 Wells Fargo & Co. 2,718,095 84,234 * Berkshire Hathaway Inc. Class B 894,282 71,641 * Citigroup Inc. 15,041,029 71,144 Bank of America Corp. 5,220,407 69,640 Goldman Sachs Group Inc. 265,114 44,582 US Bancorp 996,683 26,880 American Express Co. 542,075 23,266 Morgan Stanley 785,504 21,373 MetLife Inc. 469,938 20,884 Bank of New York Mellon Corp. 640,907 19,355 PNC Financial Services Group Inc. 272,776 16,563 Simon Property Group Inc. 150,528 14,976 Prudential Financial Inc. 250,217 14,690 Aflac Inc. 242,483 13,683 Travelers Cos. Inc. 238,385 13,280 State Street Corp. 257,312 11,924 CME Group Inc. 34,225 11,012 ACE Ltd. 175,142 10,903 Capital One Financial Corp. 233,697 9,946 Chubb Corp. 158,683 9,464 BB&T Corp. 359,487 9,451 Allstate Corp. 282,288 8,999 Charles Schwab Corp. 503,498 8,615 T Rowe Price Group Inc. 131,601 8,493 Franklin Resources Inc. 76,147 8,468 AON Corp. 170,638 7,851 Marsh & McLennan Cos. Inc. 279,200 7,633 SunTrust Banks Inc. 258,301 7,622 Equity Residential 145,456 7,556 Ameriprise Financial Inc. 131,080 7,544 Public Storage 72,224 7,325 Northern Trust Corp. 126,869 7,030 HCP Inc. 188,668 6,941 Progressive Corp. 345,330 6,862 Vornado Realty Trust 82,181 6,848 Loews Corp. 167,117 6,502 Boston Properties Inc. 71,594 6,164 Hartford Financial Services Group Inc. 227,707 6,032 Fifth Third Bancorp 410,739 6,030 Host Hotels & Resorts Inc. 336,854 6,020 Invesco Ltd. 238,539 5,739 Principal Financial Group Inc. 169,223 5,510 M&T Bank Corp. 61,860 5,385 Discover Financial Services 286,272 5,305 Weyerhaeuser Co. 273,058 5,169 AvalonBay Communities Inc. 42,807 4,818 Lincoln National Corp. 163,668 4,552 Regions Financial Corp. 647,720 4,534 * IntercontinentalExchange Inc. 37,933 4,520 Ventas Inc. 82,843 4,348 ProLogis 288,711 4,169 * American International Group Inc. 72,279 4,165 Unum Group 170,814 4,137 KeyCorp 461,544 4,085 NYSE Euronext 135,625 4,066 Comerica Inc. 89,372 3,775 Kimco Realty Corp. 203,207 3,666 XL Group plc Class A 165,092 3,602 Health Care REIT Inc. 73,812 3,516 Hudson City Bancorp Inc. 269,916 3,439 * Genworth Financial Inc. Class A 257,537 3,384 Plum Creek Timber Co. Inc. 86,001 3,221 * SLM Corp. 252,395 3,178 * CB Richard Ellis Group Inc. Class A 148,477 3,041 Leucadia National Corp. 101,339 2,957 Legg Mason Inc. 78,357 2,842 Cincinnati Financial Corp. 86,645 2,746 Moody's Corp. 101,910 2,705 People's United Financial Inc. 188,080 2,635 Torchmark Corp. 41,561 2,483 Huntington Bancshares Inc. 357,786 2,458 Assurant Inc. 58,911 2,269 Zions Bancorporation 88,721 2,150 Marshall & Ilsley Corp. 262,470 1,816 * NASDAQ OMX Group Inc. 72,969 1,730 * First Horizon National Corp. 131,567 1,550 * E*Trade Financial Corp. 96,112 1,538 Apartment Investment & Management Co. 59,428 1,536 Federated Investors Inc. Class B 46,103 1,206 Janus Capital Group Inc. 81,050 1,051 Health Care (7.3%) Johnson & Johnson 1,423,116 88,020 Pfizer Inc. 4,150,926 72,683 Merck & Co. Inc. 1,595,733 57,510 Abbott Laboratories 801,709 38,410 * Amgen Inc. 490,279 26,916 Bristol-Myers Squibb Co. 891,404 23,604 Medtronic Inc. 557,006 20,659 UnitedHealth Group Inc. 571,142 20,624 Eli Lilly & Co. 526,670 18,455 Baxter International Inc. 304,395 15,408 * Gilead Sciences Inc. 422,066 15,296 * Express Scripts Inc. 273,868 14,803 * Celgene Corp. 243,329 14,390 * Medco Health Solutions Inc. 220,328 13,499 * Thermo Fisher Scientific Inc. 206,395 11,426 * WellPoint Inc. 200,182 11,382 Allergan Inc. 158,950 10,915 Becton Dickinson and Co. 119,756 10,122 * Genzyme Corp. 133,094 9,476 Stryker Corp. 173,387 9,311 McKesson Corp. 131,681 9,268 * Biogen Idec Inc. 124,549 8,351 * St. Jude Medical Inc. 176,537 7,547 * Agilent Technologies Inc. 177,469 7,353 Cardinal Health Inc. 183,266 7,021 Aetna Inc. 208,112 6,350 * Boston Scientific Corp. 793,443 6,006 * Zimmer Holdings Inc. 103,099 5,534 * Life Technologies Corp. 96,191 5,339 CIGNA Corp. 142,516 5,225 * Intuitive Surgical Inc. 20,191 5,204 AmerisourceBergen Corp. Class A 145,683 4,971 * Humana Inc. 89,971 4,925 * Hospira Inc. 85,868 4,782 * Mylan Inc. 225,488 4,765 * Laboratory Corp. of America Holdings 53,447 4,699 * Forest Laboratories Inc. 146,531 4,686 * Varian Medical Systems Inc. 64,265 4,452 CR Bard Inc. 47,857 4,392 Quest Diagnostics Inc. 73,725 3,979 * Waters Corp. 47,063 3,657 * DaVita Inc. 49,696 3,453 * Cerner Corp. 35,402 3,354 * Watson Pharmaceuticals Inc. 63,936 3,302 * CareFusion Corp. 113,378 2,914 DENTSPLY International Inc. 74,357 2,541 * Cephalon Inc. 39,499 2,438 * Coventry Health Care Inc. 74,309 1,962 * Tenet Healthcare Corp. 227,851 1,524 Patterson Cos. Inc. 49,433 1,514 PerkinElmer Inc. 58,335 1,506 Industrials (7.3%) General Electric Co. 5,521,566 100,989 United Technologies Corp. 478,689 37,682 United Parcel Service Inc. Class B 513,714 37,285 3M Co. 370,060 31,936 Caterpillar Inc. 327,446 30,669 Boeing Co. 378,842 24,723 Union Pacific Corp. 256,879 23,802 Emerson Electric Co. 391,690 22,393 Honeywell International Inc. 403,444 21,447 Deere & Co. 219,851 18,259 FedEx Corp. 164,146 15,267 General Dynamics Corp. 196,554 13,948 Illinois Tool Works Inc. 253,984 13,563 Danaher Corp. 277,618 13,095 CSX Corp. 194,275 12,552 Norfolk Southern Corp. 189,745 11,920 Cummins Inc. 103,313 11,365 Lockheed Martin Corp. 155,250 10,854 PACCAR Inc. 188,818 10,842 Precision Castparts Corp. 73,802 10,274 Northrop Grumman Corp. 153,474 9,942 Waste Management Inc. 250,732 9,245 Raytheon Co. 189,681 8,790 Eaton Corp. 85,822 8,712 Ingersoll-Rand plc 166,934 7,861 Parker Hannifin Corp. 83,891 7,240 CH Robinson Worldwide Inc. 85,407 6,849 Fluor Corp. 92,237 6,112 Expeditors International of Washington Inc. 108,601 5,930 Goodrich Corp. 64,136 5,648 Dover Corp. 95,440 5,578 Rockwell Automation Inc. 72,515 5,200 Southwest Airlines Co. 394,436 5,120 ITT Corp. 96,300 5,018 Rockwell Collins Inc. 82,944 4,832 Republic Services Inc. Class A 160,102 4,781 Fastenal Co. 75,697 4,535 WW Grainger Inc. 31,215 4,311 L-3 Communications Holdings Inc. 60,948 4,296 * Stericycle Inc. 46,034 3,725 Roper Industries Inc. 48,028 3,671 Flowserve Corp. 28,785 3,432 Textron Inc. 140,069 3,311 Pall Corp. 62,280 3,088 * Jacobs Engineering Group Inc. 62,875 2,883 Pitney Bowes Inc. 109,010 2,636 Iron Mountain Inc. 98,333 2,459 Robert Half International Inc. 79,836 2,443 Masco Corp. 184,417 2,335 Equifax Inc. 63,225 2,251 Dun & Bradstreet Corp. 27,399 2,249 Avery Dennison Corp. 53,039 2,246 * Quanta Services Inc. 106,477 2,121 Cintas Corp. 70,245 1,964 RR Donnelley & Sons Co. 108,610 1,897 Snap-On Inc. 31,768 1,797 Ryder System Inc. 30,335 1,597 Information Technology (12.7%) * Apple Inc. 474,917 153,189 Microsoft Corp. 3,904,529 109,014 International Business Machines Corp. 644,562 94,596 * Google Inc. Class A 129,166 76,721 Oracle Corp. 2,006,777 62,812 Intel Corp. 2,883,917 60,649 * Cisco Systems Inc. 2,880,550 58,274 Hewlett-Packard Co. 1,176,454 49,529 QUALCOMM Inc. 837,220 41,434 * EMC Corp. 1,060,051 24,275 Texas Instruments Inc. 609,166 19,798 Visa Inc. Class A 252,749 17,788 * eBay Inc. 598,499 16,656 Corning Inc. 809,890 15,647 * Dell Inc. 881,462 11,944 Automatic Data Processing Inc. 254,024 11,756 * Cognizant Technology Solutions Corp. Class A 155,075 11,365 * Yahoo! Inc. 676,869 11,256 Mastercard Inc. Class A 50,176 11,245 * Motorola Inc. 1,210,498 10,979 Tyco International Ltd. 257,938 10,689 * NetApp Inc. 184,794 10,156 Broadcom Corp. Class A 232,182 10,112 * Juniper Networks Inc. 268,184 9,901 Applied Materials Inc. 686,606 9,647 * Adobe Systems Inc. 264,948 8,155 Xerox Corp. 700,980 8,075 * Salesforce.com Inc. 60,424 7,976 * Intuit Inc. 148,525 7,322 * Symantec Corp. 413,893 6,929 * Citrix Systems Inc. 96,716 6,616 Western Union Co. 338,008 6,277 * SanDisk Corp. 117,837 5,875 Altera Corp. 161,260 5,738 Analog Devices Inc. 152,173 5,732 Paychex Inc. 169,303 5,233 * F5 Networks Inc. 37,508 4,882 CA Inc. 198,441 4,850 Amphenol Corp. Class A 90,686 4,786 * Autodesk Inc. 120,660 4,609 * Fiserv Inc. 76,881 4,502 * BMC Software Inc. 95,143 4,485 * NVIDIA Corp. 287,309 4,425 * Red Hat Inc. 96,858 4,422 * Akamai Technologies Inc. 90,670 4,266 Linear Technology Corp. 117,815 4,075 Computer Sciences Corp. 81,403 4,038 * Western Digital Corp. 117,884 3,996 Xilinx Inc. 132,457 3,839 * Teradata Corp. 90,296 3,717 Fidelity National Information Services Inc. 133,371 3,653 * Micron Technology Inc. 453,338 3,636 *,^ First Solar Inc. 27,720 3,607 * McAfee Inc. 77,599 3,594 KLA-Tencor Corp. 88,024 3,401 Microchip Technology Inc. 95,648 3,272 Harris Corp. 69,450 3,146 VeriSign Inc. 91,366 2,985 * Electronic Arts Inc. 172,092 2,819 * Advanced Micro Devices Inc. 301,405 2,466 * FLIR Systems Inc. 80,991 2,410 * SAIC Inc. 146,934 2,330 * LSI Corp. 341,043 2,043 Jabil Circuit Inc. 97,235 1,953 National Semiconductor Corp. 124,443 1,712 * Novellus Systems Inc. 51,691 1,671 Molex Inc. 73,027 1,659 * Monster Worldwide Inc. 64,994 1,536 * Lexmark International Inc. Class A 42,657 1,485 * JDS Uniphase Corp. 100,932 1,462 * Compuware Corp. 122,539 1,430 * Teradyne Inc. 101,400 1,424 * MEMC Electronic Materials Inc. 120,946 1,362 Tellabs Inc. 196,987 1,336 Total System Services Inc. 81,800 1,258 * Novell Inc. 175,415 1,038 * QLogic Corp. 56,101 955 Materials (2.5%) Freeport-McMoRan Copper & Gold Inc. 242,882 29,168 EI du Pont de Nemours & Co. 470,425 23,465 Dow Chemical Co. 595,978 20,347 Monsanto Co. 279,602 19,471 Newmont Mining Corp. 254,730 15,648 Praxair Inc. 159,465 15,224 Air Products & Chemicals Inc. 110,648 10,063 Alcoa Inc. 523,908 8,063 Nucor Corp. 165,428 7,249 PPG Industries Inc. 85,753 7,209 Ecolab Inc. 123,067 6,205 International Paper Co. 223,948 6,100 Cliffs Natural Resources Inc. 68,904 5,375 CF Industries Holdings Inc. 36,201 4,893 United States Steel Corp. 73,783 4,310 Sigma-Aldrich Corp. 64,279 4,278 Sherwin-Williams Co. 47,565 3,984 Ball Corp. 47,781 3,252 Eastman Chemical Co. 38,411 3,230 FMC Corp. 37,981 3,034 Allegheny Technologies Inc. 52,676 2,907 Vulcan Materials Co. 64,993 2,883 * Owens-Illinois Inc. 85,521 2,626 Airgas Inc. 39,091 2,442 International Flavors & Fragrances Inc. 42,794 2,379 MeadWestvaco Corp. 90,473 2,367 Sealed Air Corp. 80,684 2,053 Bemis Co. Inc. 56,719 1,852 AK Steel Holding Corp. 56,477 925 * Titanium Metals Corp. 46,753 803 Telecommunication Services (2.1%) AT&T Inc. 3,061,547 89,948 Verizon Communications Inc. 1,463,645 52,369 * American Tower Corp. Class A 207,886 10,735 CenturyLink Inc. 155,825 7,195 Qwest Communications International Inc. 887,333 6,753 * Sprint Nextel Corp. 1,567,826 6,632 Frontier Communications Corp. 519,519 5,055 Windstream Corp. 243,053 3,388 * MetroPCS Communications Inc. 138,336 1,747 Utilities (2.2%) Southern Co. 433,638 16,578 Exelon Corp. 343,178 14,290 Dominion Resources Inc. 301,411 12,876 Duke Energy Corp. 684,123 12,184 NextEra Energy Inc. 217,086 11,286 PG&E Corp. 202,131 9,670 American Electric Power Co. Inc. 250,744 9,022 Public Service Enterprise Group Inc. 262,476 8,349 Consolidated Edison Inc. 146,505 7,262 Entergy Corp. 94,126 6,667 Progress Energy Inc. 151,212 6,575 Sempra Energy 124,916 6,556 PPL Corp. 248,894 6,551 Edison International 169,281 6,534 FirstEnergy Corp. 160,169 5,929 Xcel Energy Inc. 240,938 5,674 * AES Corp. 339,303 4,133 DTE Energy Co. 87,333 3,958 Wisconsin Energy Corp. 62,994 3,708 Ameren Corp. 124,917 3,521 CenterPoint Energy Inc. 209,801 3,298 Constellation Energy Group Inc. 107,159 3,282 Oneok Inc. 53,300 2,957 Northeast Utilities 92,510 2,949 * NRG Energy Inc. 134,685 2,632 NiSource Inc. 144,013 2,538 SCANA Corp. 58,802 2,387 Pinnacle West Capital Corp. 53,989 2,238 Pepco Holdings Inc. 119,868 2,188 CMS Energy Corp. 117,090 2,178 Allegheny Energy Inc. 88,122 2,136 TECO Energy Inc. 110,600 1,969 Integrys Energy Group Inc. 39,943 1,938 Nicor Inc. 20,422 1,019 Total Common Stocks (Cost $3,271,381) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (5.3%) 1 U.S. Government Securities (5.3%) United States Treasury Note/Bond 7.875% 2/15/21 7,015 9,796 United States Treasury Note/Bond 8.125% 5/15/21 9,880 14,040 United States Treasury Note/Bond 8.125% 8/15/21 845 1,205 United States Treasury Note/Bond 8.000% 11/15/21 15,908 22,520 United States Treasury Note/Bond 7.125% 2/15/23 10,481 14,086 United States Treasury Note/Bond 6.250% 8/15/23 5,776 7,263 United States Treasury Note/Bond 7.500% 11/15/24 7,531 10,554 United States Treasury Note/Bond 7.625% 2/15/25 9,881 14,019 United States Treasury Note/Bond 6.875% 8/15/25 11,009 14,719 United States Treasury Note/Bond 6.000% 2/15/26 10,154 12,555 United States Treasury Note/Bond 6.500% 11/15/26 9,895 12,846 United States Treasury Note/Bond 6.125% 11/15/27 4,588 5,764 United States Treasury Note/Bond 5.500% 8/15/28 11,695 13,780 United States Treasury Note/Bond 5.250% 11/15/28 13,391 15,352 United States Treasury Note/Bond 5.250% 2/15/29 11,863 13,605 United States Treasury Note/Bond 6.250% 5/15/30 4,814 6,188 United States Treasury Note/Bond 5.375% 2/15/31 10,865 12,683 United States Treasury Note/Bond 4.500% 2/15/36 21,234 21,987 United States Treasury Note/Bond 4.750% 2/15/37 9,112 9,795 United States Treasury Note/Bond 5.000% 5/15/37 8,170 9,117 United States Treasury Note/Bond 4.375% 2/15/38 11,297 11,422 United States Treasury Note/Bond 4.500% 5/15/38 14,653 15,104 United States Treasury Note/Bond 3.500% 2/15/39 19,093 16,465 United States Treasury Note/Bond 4.250% 5/15/39 19,189 18,919 United States Treasury Note/Bond 4.500% 8/15/39 22,435 23,063 United States Treasury Note/Bond 4.375% 11/15/39 27,549 27,713 United States Treasury Note/Bond 4.625% 2/15/40 25,890 27,136 United States Treasury Note/Bond 4.375% 5/15/40 32,714 32,883 United States Treasury Note/Bond 3.875% 8/15/40 32,478 29,941 United States Treasury Note/Bond 4.250% 11/15/40 23,163 22,794 Total U.S. Government and Agency Obligations (Cost $470,530) Market Value Coupon Shares ($000) Temporary Cash Investments (28.2%) 1 Money Market Fund (24.4%) 2,3 Vanguard Market Liquidity Fund 0.211% 2,152,557,239 2,152,557 Face Market Maturity Amount Value Coupon Date ($000) ($000) Commercial Paper (2.3%) Commerzbank U.S. Finance Inc. 0.240% 1/14/11 20,000 19,998 Intesa Funding LLC 0.300% 1/3/11 35,000 34,999 Intesa Funding LLC 0.350% 2/28/11 35,000 34,981 Lloyds TSB Bank plc 0.255% 1/18/11 20,000 19,998 Natixis US Finance Co. 0.320% 2/7/11 30,700 30,690 Societe Generale N.A. Inc. 0.280% 1/7/11 1,350 1,350 Societe Generale N.A. Inc. 0.290% 1/14/11 20,000 19,998 Societe Generale N.A. Inc. 0.330% 2/4/11 20,000 19,994 Societe Generale N.A. Inc. 0.300% 2/9/11 16,000 15,995 UBS Finance 0.200% 2/4/11 2,000 2,000 U.S. Government and Agency Obligations (1.5%) 4 United States Treasury Bill 0.130%0.141% 3/24/11 132,040 132,006 Total Temporary Cash Investments (Cost $2,484,558) Total Investments (100.8%) (Cost $6,226,469) Other Assets and Liabilities-Net (-0.8%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,793,000. 1 The fund invests a portion of its cash reserves in equity and bond markets through the use of futures contracts. After giving effect to futures investments, the fund's effective positions in common stock, U.S. government obligations, and temporary cash investments represent 82.4%, 17.9%, and 0.5%, respectively, of net assets. 2 Includes $4,936,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $132,006,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
